127 F.3d 1109
97 CJ C.A.R. 2469
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Orlando F. RODRIGUEZ, Plaintiff-Appellant,v.STATE of New Mexico, Defendant-Appellee.
No. 97-2084.
United States Court of Appeals, Tenth Circuit.
Oct. 22, 1997.

Before BALDOCK, McKAY, and LUCERO, Circuit Judges.
ORDER AND JUDGMENT*
Monroe G. McKay, Circuit Judge.


1
After examining the briefs and the appellate record, this panel has determined unanimously to grant the parties' request for a decision on the briefs without oral argument.  See Fed.  R.App. P. 34(f);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Plaintiff, a citizen of New Mexico, appeals an order of the United States District Court for the District of New Mexico dismissing his section 1983 action for damages against the State of New Mexico because of Eleventh Amendment immunity.


3
We affirm for the reasons given by the trial court in its Order of Dismissal filed January 15, 1997.


4
AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3